 Case 2:20-cv-15586-SRC-CLW Document 1 Filed 11/05/20 Page 1 of 3 PageID: 1




                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY


MARGARET NISIVOCCIA              x
                                 :
          Plaintiff,             :
                                 :
     v.                          :                          Civil Action No.:
                                 :
NATIONAL    RAILROAD   PASSENGER:
CORPORATION d/b/a AMTRAK and JOHN:
DOES 1-10                        :
                                 x
          Defendant.


                                        NOTICE FOR REMOVAL

        Defendant National Railroad Passenger Corporation d/b/a Amtrak ("Amtrak"), through its

attorneys, Landman Corsi Ballaine & Ford P.C., respectfully states upon information and belief:

        1.          On October 19, 2020, Amtrak was served with the Summons and Complaint in this

action, which is currently pending in the Superior Court of New Jersey, Law Division: Essex

County. Pursuant to 28 U.S.C. § 1446(a), a copy of the Complaint is annexed hereto as Exhibit A.

        2.          Exhibit A contains all of the prior pleadings and/or orders served upon Amtrak to

date.

        3.          According to the Complaint, Plaintiff alleges that she was injured when luggage

fell on her while she was aboard an Amtrak train on November 24, 2018.

        4.          Pursuant to 28 U.S.C. § 1441(a), this action can be removed to this Court because

this Court has original jurisdiction.

        5.          This Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1331

because Amtrak was created by an Act of Congress, 49 U.S.C. § 24101, et seq., and more than

one-half of its capital stock is owned by the United States. See 28 U.S.C. § 1349.


4841-5437-2048v.1
 Case 2:20-cv-15586-SRC-CLW Document 1 Filed 11/05/20 Page 2 of 3 PageID: 2




        WHEREFORE Amtrak prays that the action now pending against it in the Superior Court

of New Jersey, Law Division: Essex County be removed therefrom to this Court.

                                        Respectfully submitted,

                                        By: __Andrew B. Charkow /s/________________
                                            Andrew B. Charkow, Esq.
                                            Landman Corsi Ballaine & Ford P.C.
                                            Attorneys for Defendant National Railroad
                                            Passenger Corporation d/b/a Amtrak
                                            One Gateway Center
                                            Fourth Floor
                                            Newark, NJ 07102
                                            (973) 623-2700
                                            acharkow@lcbf.com




 To:       Martin F. Kronberg, Esq.
           Law Offices of Martin F. Kronberg
           2414 Morris Avenue, Suite 215
           Union, New Jersey 07083
           Attorney for Plaintiff Margaret Nisivoccia




                                                2
4841-5437-2048v.1
 Case 2:20-cv-15586-SRC-CLW Document 1 Filed 11/05/20 Page 3 of 3 PageID: 3




                                      CERTIFICATION

         I hereby certify that a copy of the foregoing was served by fax, email, and regular mail
on November 5, 2020 to all counsel of record as follows:

                             Martin F. Kronberg, Esq.
                             Law Offices of Martin F. Kronberg
                             2414 Morris Avenue, Suite 215
                             Union, New Jersey 07083
                             Attorney for Plaintiff Margaret Nisivoccia




                                           By: Andrew B. Charkow /s/
                                             Andrew B. Charkow, Esq.
                                             LANDMAN CORSI BALLAINE & FORD P.C.
                                             Attorneys for Defendant National Railroad Passenger
                                             Corporation d/b/a Amtrak
                                             One Gateway Center 4th Floor
                                             Newark, NJ 07102
                                             (973) 623-2700




                                               3
4841-5437-2048v.1
